Citation Nr: 0216515	
Decision Date: 11/18/02    Archive Date: 11/26/02

DOCKET NO.  02-02 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a left foot 
disability.

2.  Entitlement to service connection for a left eye 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The veteran served on active duty from February 1947 to June 
1948. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision of the Regional 
Office (RO) that, in pertinent part, denied the veteran's 
claims for service connection for left foot and left eye 
disabilities.  


FINDINGS OF FACT

1.  The service medical records disclose no complaints or 
findings pertaining to the left foot.

2.  Any current left foot disability was initially documented 
many years after service, and has not been shown by clinical 
evidence to be related to service.

3.  A left eye disability was not demonstrated during 
service.

4.  The current left eye disability, which was first 
identified many years after service, has not been shown by 
competent evidence to be etiologically linked to service.


CONCLUSIONS OF LAW

1.  A left foot disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West Supp. 2002).

2.  A left eye disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West Supp. 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the Department of 
Veterans Affairs (VA) to notify the veteran and the 
representative of the information and evidence necessary to 
substantiate a claim, and has enhanced VA's duty to assist a 
veteran in developing the evidence necessary to substantiate 
a claim.  See Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  A rating decision apprised the veteran of the reasons 
and bases for the VA decision.  A statement of the case, and 
supplemental statements of the case, apprised the veteran of 
the law applicable in adjudicating the appeal.  In addition, 
the statement of the case issued in February 2002, and RO 
letters dated in August 1999, and July 2000, apprised the 
veteran of evidence he needed to submit as well as the VA's 
development activity.  The correspondence reflects that the 
veteran's representative received a copy.  There is no 
indication that this correspondence was returned as 
undeliverable.  As such, the Board finds that the VA's duty 
to notify the under the VCAA has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA and private treatment records.  The 
veteran has not indicated that there is any additional 
evidence that could be obtained.  Additionally, the record 
contains VA clinical opinions as to the etiology of the 
disabilities at issue.  Accordingly, the Board finds that all 
information and evidence have been developed to the extent 
possible and that no prejudice will result to the veteran by 
the Board's consideration of these matters.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.

The evidence in support of the veteran's claim for service 
connection for a left foot disability consists of his 
statements, including his testimony at a hearing at the RO, 
private medical records showing a current left foot 
disability and the opinion of a VA examiner in July 2001.  
The Board notes that the veteran asserts that he stepped on a 
piece of metal in Fort Knox, Kentucky during service, and 
that he received treatment after the foot became infected.  
In a statement received in October 2001, the veteran's spouse 
reported that when she met the veteran in 1949, he was 
walking with a limp, and that he told her he had stepped on a 
piece of metal and had it removed in service.  

In addition, the Board points out that when the veteran was 
seen in a VA outpatient treatment clinic in July 2001, he 
reported continued left foot pain and numbness since stepping 
on a piece of metal in service.  He further related that the 
medic removed what they thought was all the metal, but that 
he had outpatient surgery about one month later.  The 
examiner noted that the veteran had a scar on the lateral 
aspect of the left foot, and that he continued to have foot 
pain and discomfort.  It was the opinion of the examiner that 
the veteran had surgery on the foot while he was on active 
duty and that he continued to have pain and numbness 
secondary to that injury and subsequent treatment.  

The evidence against the veteran's claim consists of the 
service medical records.  These show no complaints or 
findings concerning the left foot.  Indeed, no abnormalities 
of the left foot were present on the separation examination 
in June 1948.  This fact supports the conclusion that, if 
there was a left foot injury in service, it was acute and 
transitory and resolved without chronic residual disability.  

Similarly, there is no clinical evidence of treatment for any 
left foot complaints for many years following the veteran's 
discharge from service.  During the hearing at the RO, the 
veteran testified that he saw a physician for his foot in the 
early 1950's and was advised to take aspirin.  The veteran 
acknowledged that he did not believe that any such records 
could be obtained.  See April 22, 2002 hearing transcript, 
pages 5, 10-11.  

In the absence of clinical evidence of residuals of left foot 
injury during service or for many years after service, and in 
the absence of any competent evidence of a nexus between any 
current left foot disability and an injury in service, the 
Board finds service connection is not warranted for a left 
foot disability.  Although a VA examiner opined as to a 
relationship between current left foot disability and 
service, it is significant to observe that it was predicated 
on the veteran having sustained some injury during service.  
As noted above, however, there is no objective evidence to 
support that allegation.  While the statement from the 
veteran's wife refers to the fact that she observed the 
veteran limping when she met him in 1949, at most, this 
establishes that he had a limp at that time.  It does not 
tend to demonstrate that the veteran had a left foot 
disability that is related to service.  As the Board is not 
bound to accept medical conclusions which are based on a 
history supplied by the veteran, where the history is 
unsupported by the medical evidence, Black v. Brown, 5 Vet. 
App. 177, 180 (1993), the Board does not have to accept that 
portion of the diagnosis.  See also Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  

In sum, the Board finds that the evidence against the 
veteran's claim is of greater probative value than that 
supporting his claim.  The preponderance of the evidence is, 
therefore, against the claim for service connection for a 
left foot disability.  

The evidence supporting the veteran's claim for service 
connection for a left eye disability consists of his 
statements, including his testimony at a hearing at the RO in 
April 2002, statements from his brother and a service 
colleague, and current findings pertaining to the left eye.  
The veteran asserts that he was hit in the left eye by a 
shell when it was being handed to him while he was loading 
the tube for firing.  He claims that the eye bled and that a 
medic looked at the eye.  He maintains that he was sent to 
the squad for three to four days until the eye cleared up.  
His brother wrote in a statement received in October 2001 
that when the veteran returned from service in 1948, his left 
eye was very red.  The brother added that the veteran told 
his family how the eye had been hit while he was in service.  
Finally, the Board notes that T.S. related that he had served 
with the veteran and was in the same squad when the veteran 
got punched in the eye by a shell when the ammunition carrier 
was handing it to him.  He noted that the veteran could not 
be a gunner after this incident because he could not see well 
out of that eye.

VA outpatient treatment records reflect that the veteran was 
seen in September 1998 and that it was noted that he had 
decreased vision in the left eye with pupil dilation.  It was 
noted in April 1999 that he was seen for decreased distance 
vision in the left eye.  An examination showed cataracts in 
the left eye.  Private medical records reflect that the 
veteran was noted to have a history of a remote left eye 
injury in May 2002.

The evidence against the veteran's claim includes the service 
medical records.  These show no complaints or findings 
concerning the left eye.  The Board observes that no eye 
abnormalities were identified on the separation examination 
in June 1948, and visual acuity in the left eye was 20/20.  
There is no objective evidence to support the veteran's 
allegation that he sustained any injury to the left eye 
during service.  Even if, as T.S. wrote, the veteran was hit 
by a shell, there is nothing to suggest that it resulted in 
any impairment to the left eye.  It is also significant to 
point out that when the veteran was seen in September 1998, 
he related that his deceased vision in the left eye had been 
present for only four years.  This strongly suggests that the 
current left eye disability is of recent onset and unrelated 
to service.  There is nothing in the record to suggest that 
the veteran's current left eye disability is related in any 
way to service.  In fact, the only evidence supporting that 
claim consists of the veteran's assertions to that effect.  
In contrast, the medical evidence shows no left eye 
abnormalities either during service or for many years 
following the veteran's separation from service.  Moreover, 
there is no clinical evidence of record that links the 
current left eye disability to service.  This medical 
evidence is of greater probative value than the veteran's 
allegations regarding the onset of his disability.  The Board 
finds, accordingly, that the preponderance of the evidence is 
against the claim for service connection for a left eye 
disability.  


ORDER

Service connection for a left foot disability is denied.

Service connection for a left eye disability is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

